DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 10,742,732 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1 recites similar steps such as: retrieving, by a first device from a temporary storage…the first set of messages having been identified as undeliverable to the first device at a time that the first set of messages was sent; and transferring data…  The instant independent claims recite a narrower limitation of using two synchronization time intervals.

Parent 10,742,732 B1
1. A method comprising:






retrieving, by a first device from a temporary storage,

 a first set of messages for the first device in a set of devices that use a messaging account, 

the first set of messages having been identified as undeliverable to the first device at a time that the first set of messages was sent; and 












transferring data, as part of a synchronization process, between the first device and an archival storage storing a second set of messages in the messaging account, the second set of messages providing a single backup copy of messages for each of the set of devices that uses the messaging account, wherein the transferring of the data comprises:

transferring first data as part of a batch synchronization process for the second set of messages, the batch 

transferring second data as part of a conversation synchronization process for a conversation state corresponding to the second set of messages, the conversation synchronization process being repeated after a second interval of time that is different than the first interval of time.


receiving, by a temporary storage server and from a set of messaging servers, 

a first set of messages for one or more devices that use a messaging account in response to determining 

the first set of messages was not identified as received for at least one of the one or more devices when the first set of messages are sent from the set of messaging servers;  





transmitting, from the temporary storage server and to an archival storage 
server for the messaging account, at least one message of the first set of 
messages that was not identified as received for the at least one of the one or 
more devices within the delivery time period. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patel et al. U.S. Patent Application Publication Number 2016/0330279 A1.  Undelivered message sent to offline delivery handling (see section [0035]).
Calder et al. U.S. Patent Application Publication Number 2012/0303999 A1.  Archiving synchronous replication for data for failover for multiple database (see section [0135]).
Christensen et al. U.S. Patent Application Publication Number 2002/0112008 A1.  Message queue control file for delivering undelivered message (see section [0264]).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALAN S CHOU/Primary Examiner, Art Unit 2451